 



Exhibit 10.13
PIPER JAFFRAY COMPANIES
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
Directors who are not Piper Jaffray employees receive an annual cash retainer of
$50,000 for service on our Board of Directors and committees of the Board. No
separate meeting fees are paid. The lead director and the chairperson of the
Audit Committee each receives an additional annual cash retainer of $8,000. The
chairperson of each other standing committee of the Board each receives an
additional annual cash retainer of $5,000.
In addition to the cash retainer, we grant equity awards to our non-employee
directors to further align their interests with those of our shareholders.
Starting in 2007, we began granting non-employee directors who will continue
their service on the Board following an annual meeting of shareholders 1,000
shares of our common stock on the date of the annual meeting. In addition, each
non-employee director receives 500 shares of our common stock on the date of the
director’s initial election to the Board. Prior to 2007, each non-employee
director who continued their service on the Board following an annual meeting
received a grant of immediately exercisable stock options with a fair market
value of $50,000, and each newly-elected non-employee director received a grant
of immediately exercisable stock options with a fair market value of $20,000 on
the date of the director’s initial election to the Board. The number of shares
underlying the grant of stock options was determined using the Black-Scholes
option-pricing model, and the options were exercisable immediately. The equity
awards and options granted to our non-employee directors are granted under our
Amended and Restated 2003 Annual and Long-Term Incentive Plan. Non-employee
directors who join our Board after the first month of a calendar year are paid
pro rata annual retainers and awarded pro rata equity awards based on the period
they serve as directors during the year.
Our non-employee directors may participate in the Piper Jaffray Companies
Deferred Compensation Plan for Non-Employee Directors, which was designed to
facilitate increased equity ownership in the company by our non-employee
directors. The plan permits our non-employee directors to defer all or a portion
of the cash payable to them for service as a director of Piper Jaffray for any
calendar year. In 2007, we amended the plan to permit non-employee directors to
defer all or a portion of the shares of common stock granted to them as part of
the changes to our non-employee director compensation program discussed above.
With respect to the 2007 share grant, each non-employee director who was
eligible to participate in the plan prior to 2007 and who received a grant of
shares during 2007 was deemed to have deferred the entire 2007 grant. Beginning
in 2008, non-employee directors may elect to defer all or a portion of the
shares granted to them. All cash amounts and share grants deferred by a
participating director are credited to a recordkeeping account and deemed
invested in shares of our common stock as of the date the deferred fees
otherwise would have been paid or the shares otherwise would have been issued to
the director. This deemed investment is measured in phantom stock, and no shares
of common stock are reserved, repurchased or issued pursuant to the plan. With
respect to cash amounts that have been deferred, the fair market value of all
phantom stock credited to a director’s account will be paid out to the director
(or, in the event of the director’s death, to his or her beneficiary) in a
single lump-sum cash payment following the director’s cessation of service as a
non-employee director. The amount paid out will be determined based on the fair
market value of the stock

1



--------------------------------------------------------------------------------



 



on the last day of the year in which the director’s service with us terminates.
Share amounts that have been deferred will be paid out to the director (or, in
the event of the director’s death, to his or her beneficiary) in the form of
shares of common stock in an amount equal to the full number of shares credited
to the non-employee director’s account as of the last day of the year in which
the cessation of service occurred. Directors who elect to participate in the
plan are not required to pay income taxes on amounts or grants deferred but will
instead pay income taxes on the amount of the lump-sum cash payment paid to the
director (or beneficiary) at the time of such payment. Our obligations under the
plan are unsecured general obligations to pay in the future the value of the
participant’s account pursuant to the terms of the plan.
Non-employee directors also may participate in our charitable gift matching
program, pursuant to which we will match a director’s gifts to eligible
organizations dollar for dollar from a minimum of $50 up to an aggregate maximum
of $1,500 per year. In addition, our non-employee directors are reimbursed for
reasonable out-of-pocket expenses incurred in connection with their service on
the Board and committees of the Board. Employees of Piper Jaffray who also serve
as directors receive compensation for their service as employees, but they do
not receive any additional compensation for their service as directors. No other
compensation is paid to our Board members in their capacity as directors.
Non-employee directors do not participate in our employee benefit plans.

2